Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process ofmaking and using it, in such full, clear, concise, and exact terms as to enable any person skilled in theart to which it pertains, or with which it is most nearly connected, to make and use the same and shallset forth the best mode contemplated by the inventor of carrying out his invention. 

 	Claims 12-16, 19-32 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the applicant fails to sufficiently point out or describe receiving a message from a gNB central unit (gNB-CU), the message indicating System Information (SI) to be broadcast. 
 	The specification of this application under examination does not contain subjectmatter to implement limitations, as cited in the following claims.Claim 1 recites newly presented claim limitation "receiving a message from a gNB central unit (gNB-CU), the message indicating System Information (SI) to be broadcast " 	Examiner has reviewed the specification of this application under examination (and OCR whole document) and could not find support for the additional limitations asclaimed. 


Specification Objection 
 	The disclosure is objected to because of the following informalities: Examiner hasreviewed the specification of this application under examination and could not findsupport for the additional limitations as claimed “receiving a message from a gNB central unit (gNB-CU), the message indicating System Information (SI) to be broadcast”. Appropriatecorrection is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-16, 20-32 is/are rejected under 35 U.S.C. 103 as being unpatenetable Park US 20190253966 in view of Byun US 20180302878


receiving a message from a gNB central unit (gNB-CU) (Park: fig.16, unit 1611 [0316] - The base station CU 1603 may send (e.g., transmit, forward, etc.), to the base station DU 1602, a first message 1611), the message indicating System Information (SI) to be broadcast (Park: [0190, 0196, 0199, 0296] - An RRC message may be broadcasted and/or unicasted to the wireless device(s). Configuration parameters may comprise common parameters and dedicated parameters); and 
transmitting a list to the gNB-CU in response to the message (Park: fig. 16, unit 1612 [0332] - The base station DU 1602 may send (e.g., transmit, forward, etc.) a second message 1612 (e.g., at least one system information blocks comprising one or more radio resource configuration parameters) to the base station CU 1603), the [[list]] indicating User Equipments (UEs) which needs to be notified by dedicated signaling of the System Information (SI) (Park: fig. 16, unit 1612 [0196, 0199, 0202, 0296, 0337-0338] - The second message 1612 may comprise the one or more radio resource configuration parameters for the wireless device 1601 and/or one or more wireless devices (e.g., 1601, 1604-A, 1604-B, and/or 1604-C). The second message 1612 may be a response message (e.g., in response to the first message 1611) indicating that the base station DU 1602 configures cell and/or radio parameters based on the one or more second radio resource configuration parameters provided by the base station CU 1603……..An RRC message may be broadcasted and/or unicasted to the wireless device(s). Configuration parameters may comprise common parameters and dedicated parameters).
Byun further teaches transmitting a list to the gNB-CU in response to the message, the list indicating User Equipments (UEs) (Byun: [0086-0104] fig. 8-9, unit S910 “paging record indication”) in order to transmit a paging record indication based on the paging information in response to the paging message received from CU via RRC layer [0086].
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to include the above recited limitation into Park’s invention in order to transmit a paging record indication based on the paging information in response to the paging message received from CU via RRC layer [0086], as taught by the Byun.

13. The method according to claim 12, further comprising: receiving an updated SI included in a RRC Reconfiguration message from the gNB-CU, the RRC Reconfiguration message is included in a DL RRC Message Transfer message; and transmitting the updated SI included in the RRC Reconfiguration to a UE which is one of the UEs in the list (Park: fig. 16, unit 1613A-1614B [0339-0340]).

14.  The method according to claim 12, wherein the list includes a gNB-CU UE F I AP ID (Park: fig. 16, unit 1613A-1614B [0338-0340]).

15.  The method according to claim 12, wherein the message is an F1AP message (Park: [0305, 0316, 0338]).

16.  The method according to claim 12, wherein the message indicates a warning notification message of a Public Warning System (PWS) or an Earthquake and Tsunami Warning System (ETWS) (Park: [0186], Byun: [0041]).

(Park: fig. 16, unit 1613A-1614B [0317-0332, 0338-0340]).

21.  The method according to claim 12, wherein the message comprises an information element indicating the SI (Park: [0304]).

22.  The method according to claim 12, wherein the SI is broadcasted via Physical Downlink Shared Channel (PDSCH) (Park: [0309, 0320]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatenetable by Park-Byun in view of Agiwal US 20190053029

19.  The method according to claim 12, wherein the one or more UEs indicated in the list are UEs, each of which is not configured with a Common Search Space (CSS) in an active downlink (DL) bandwidth part (BWP) (Park [0259]).
Agiwal further teaches wherein the one or more UEs indicated in the list are UEs, each of which is not configured with a Common Search Space (CSS) in an active downlink (DL) bandwidth part (BWP) (Agiwal: fig. 3, unit 303-307 [0081, 0104]) in order to provide the SI update indication in common search space and/or in dedicated RRC signaling for one or more UE(s).
Thus, it would have been obvious to one ordinary skill in the art before the effective filling date of the claim invention to include the above recited limitation into Park’s invention in order to provide the SI update indication in common search space and/or in dedicated RRC signaling for one or more UE(s), as taught by the Agiwal

Regarding claims 23-32, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 12-16, & 19, where the difference used is a “method” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.


Response to Arguments
           Applicant's arguments filed on 01/27/22 have been fully considered but they are not persuasive.  
            Applicant Argument:
Applicant respectfully disagrees because, Park cannot possibly disclose the claimed feature of “the list indicating User Equipments (UEs) which needs to be notified by dedicated signaling of the System Information (SI).
  
Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 16, unit 1612) of Park, for example:  The base station CU 1603 may send (e.g., transmit, forward, etc.) the first message 1611 to the base station DU 1602 via the F1 interface (e.g., the first message 1611 may comprise a second F1-C message). The first message 1611 may comprise, for example, a wireless device (e.g., UE) context setup request message, a wireless device (e.g., UE) context modification request message, a wireless device (e.g., UE) context modification confirm message, a DL RRC message transfer message, and/or the like. The first message 1611 may comprise a wireless device (e.g., UE) identifier of the wireless device 1601 (e.g., gNB-CU UE F1AP ID, gNB-DU UE F1AP ID, and/or the like). The first message 1611 may comprise the wireless device (e.g., UE) information associated with the wireless device 1601 (The one or more wireless devices may comprise the wireless device 1601). The first message 1611 may 
[0317] The first message 1611 may comprise the wireless device (e.g., UE) information. The base station DU 1602 may determine at least one cell configuration parameter (e.g., one or more radio resource configuration parameters) of one or more cells of the base station DU 1602 for one or more wireless devices (e.g., the wireless device 1601 and/or one or more of wireless device 1604-A, 1604-B, and/or 1604-C, or any other wireless device). The base station DU 1602 may determine the at least one cell configuration parameter, for example, after or in response to receiving the first message 1611. The base station DU 1602 may determine the at least one cell configuration parameter, for example, based on the wireless device information (e.g., that may be included in the first message 1611 “(herein referred as the wireless device 1601 and/or one or more of wireless device 1604-A, 1604-B, and/or 1604-C, or any other wireless device)). The one or more radio resource configuration parameters may be for uplink (e.g., wireless device 1601 to base station DU 1602 and/or to base station CU 1603), sidelink (e.g., wireless device 1601-to-wireless device 1604-A, 1604-B, and/or 1604-C), and/or downlink (e.g., base station DU 1602 and/or base station CU 1603 to wireless device 1601).
The base station DU 1602 may send (e.g., transmit, forward, etc.) a second message 1612 (e.g., at least one system information blocks comprising one or more radio resource configuration parameters) to the base station CU 1603, “(herein the radio resource configuration parameters which is configured for the wireless device 1601 and/or one or more of wireless device 1604-A, 1604-B, and/or 1604-C, or any other wireless device)) is send (e.g., transmit, herein it’s considered same as the identity (list) of the User Equipments (UEs) which need to be notified by dedicated signaling of System Information (SI)).

In addition, the Examiner would like to draw attention to (fig. 9, unit s906 [0092]) of Byun, for example: In Step S906, on receiving the paging message, based on the information included into the message, the CU determines which DU performs the paging. And then, it sends the paging transfer or new message including the paging information to the DU which should perform the paging (herein it’s considered as the receiving a message from a gNB central unit (gNB-CU), the message indicating System Information (SI) to be broadcast). The paging information may include the followings: [0093] UE Identity Index Value [0094] UE Paging Identity [0095] Paging DRX [0096] List of TAIs [0097] Paging Priority [0098] UE Radio Capability for Paging [0099] Assistance Data for Paging [0100] Paging eDRX Information [0101] Extended UE Identity Index Value. Also, the paging transfer or new message may include the paging message generated by the RRC layer (e.g., RRC layer herein considered as dedicated signaling)
Furthermore, the Examiner would like to draw attention to (fig. 9, unit s908-s910 [0102-0104]) of Byun, for example: In Step S910, if the paging frame (PF) and paging occasion (PO) which the DU calculates for the UE are the same ones of other UE(s), the DU may transmit to the CU the paging record indication or new message including the UE identity (e.g., S-TMSI or IMSI), the PF, and the PO to be able to page multiple UEs. Also, in this case, the DU may ignore the paging message received from the CU in Step S906 (herein it’s considered as transmitting a list to the gNB-CU in response to the message, the list indicating User Equipments (UEs) which needs to be notified by dedicated signaling of the System Information (SI)).
Byun, for example, in step S802, the DU receives a paging information from a Central Unit (CU) of the base station. The CU includes a radio resource control (RRC) layer and a packet data convergence protocol (PDCP) layer of the base station, and wherein the DU includes a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer of the base station. The paging information includes at least one of UE Identity Index Value, UE Paging Identity, Paging Discontinuous Reception (DRX), List of tracking area identities (TAIs). Paging Priority, UE Radio Capability for Paging, Assistance Data for Paging, Paging eDRX Information and Extended UE Identity Index Value. The DU receives a paging message generated by a radio resource control (RRC) layer of the CU. The DU may be further configured to transmit a paging record indication based on the paging information. The paging record indication includes UE identity, paging frame (PF) and paging occasion (PO). The DU may be further configured to receive the paging message from the CU corresponding the PO and the PF by a container. The paging message includes a paging record list to page multiple UEs (herein it’s considered as transmitting a list to the gNB-CU in response to the message, the list indicating User Equipments (UEs) which needs to be notified by dedicated signaling of the System Information (SI)).

Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415